                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                       CIVIL ACTION NO. 4:18-CV-0016-JHM-HBB


ADA-ES, INC.                                                                         PLAINTIFF


VS.


BIG RIVERS ELECTRIC CORPORATION                                                    DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant’s motion for leave to file a counterclaim (DN 70). Plaintiff,

ADA-ES (“ADA”), Inc., has filed a response in opposition (DN 71), and Big Rivers has filed a

reply (DN 72).

                                              Background

       ADA is a Colorado corporation that develops proprietary environmental technology that

assists power plants reduce emissions and comply with emission control regulations (DN 20

PageID # 181). This case concerns a contract between ADA and Big Rivers for ADA to design

and implement a dry sorbent injection system (“DSI”) at Big Rivers’ D.B Wilson Power Plant in

Centertown, Kentucky.      ADA alleges that it designed and implemented a DSI system in

accordance with the terms of the subject contract.         Big Rivers tested the DSI system and

determined that it failed to reduce the amount of SO3 emissions to less than five parts per million

as was guaranteed under the contract (Id.).

       ADA asserts the failure was the result of Big Rivers non-compliance with proper testing

procedures delineated in the contract (Id. at 183). Big Rivers subsequently issued a claim for

damages in the amount of $605,458.78 and withheld $563,382.56 of contractually owed payments
(Id.). ADA further alleges Big Rivers fraudulently withdrew the entirety of an $807,651 Letter of

Credit from CoBiz Bank (Id. at 184). The Letter of Credit was to serve as security for performance

of the contract (Id. at 181). ADA claims Big Rivers fraudulently communicated to CoBiz Bank

that ADA was in breach of contract and had been informed of Big Rivers’ intent to withdraw the

Letter of Credit. (Id. at 184). ADA filed a complaint on April 21, 2017 in United States District

Court for the District of Colorado (DN 3). It filed an amended complaint on May 11, 2017

presenting five claims for relief: 1) Fraud, 2) Unjust Enrichment, 3) Declaratory Relief, 4) Breach

of UCC Warranties, and 5) Breach of Contract.

       Big Rivers filed a motion to dismiss ADA’s claims for lack of personal jurisdiction and

failure to state a claim (DN 27). The Colorado District Court transferred the case sua sponte to

the Western District of Kentucky (DN 39). Big Rivers answered ADA’s complaint in the Western

District of Kentucky. It denied all claims against them and asserted nine affirmative defenses (DN

49 PageID # 1129). On April 19, 2018 the undersigned submitted a scheduling order requiring all

amended pleadings be submitted by December 21, 2018. The parties then filed competing motions

for summary judgment (DN 59 and DN 63). Before this Court could rule on the summary

judgment motions, Big Rivers filed a motion for leave to file a counterclaim on December 7, 2018

(DN 70). ADA filed a response opposing the motion (DN 71) and Big Rivers replied (DN 72).

                                             Analysis

       The Court “should freely give leave [to amend] when justice so requires”. Fed R. Civ. P.

15(a)(2). Considering this liberal view, a motion to amend a pleading “should be denied if the

amendment is brought in bad faith, for dilatory purposes, results in undue delay or prejudice to the

opposing party or would be futile.” Colvin v. Caruso, 605 F. 3d 282, 294 (6th Cir. 2010) (citing

Crawford v. Roane, 53 F. 3d 750, 753 (6th Cir. 1995)).
       Here, Big Rivers moves the Court for leave to file a counterclaim asserting a new claim for

breach of contract, breach of express warranty, breach of covenant of good faith and fair dealing,

and a declaration of rights regarding attorney’s fees (DN 70). ADA objects to the counterclaim,

arguing that if the Court were to grant summary judgment in its favor on either of its previous

requests for declaratory judgment, the proposed counterclaim would be futile. Therefore, Big

Rivers’ proposed counterclaim should be denied (DN 71 PageID # 2041). This argument is

inapposite.

       A proposed amendment to a pleading is futile if the amendment “could not withstand a

12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F. 3d 417, 420 (6th Cir.

2000). To survive a motion to dismiss, the pleading “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 677 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Further, a district

court must “(1) view the complaint in the light most favorable to the plaintiff and (2) take all well

pleaded factual allegations as true.” Tackett v. M&G Polymers, USA, LLC, 561 F.3d 478, 488

(6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F. 3d 461, 466 (6th Cir. 2009)). The probability

that a summary judgment motion will be successful is irrelevant to the question of futility.

       In its proposed amended counterclaim, Big Rivers presents four claims against ADA (DN

70-1). The first is for breach of contract (Id. at 2032). Big Rivers alleges ADA promised to

“provide Big Rivers with a DSI system that, while using a reagent meeting the specifications listing

in Paragraph 31 [of the contract], would, among other things, reduce SO3 to 5 ppm.” (DN 70-1

PageID # 2032) (internal citations omitted). Big Rivers claims that after two performance tests
ADA’s DSI system failed to reduce SO3 to 5 ppm or lower (Id.). Taking these facts to be true, as

the Court is required to do, Big Rivers’ claim for breach of contract contains sufficient factual

matter to survive a Rule 12(b)(6) motion.

       Big Rivers’ second claim is for breach of express warranty (Id. at 2033). Big Rivers alleges

ADA expressly warranted “that it would undertake an investigation into the ‘root cause’ of any

failure of the DSI system … and remedy any failure to comply with the RFQ, Contract, or any

guarantees found therein” (Id. at 2034). Big Rivers adds that the express warranty entitled it to

corrective action by a third party and ADA would be liable for costs (Id.). Big Rivers’ alleges that

ADA’s DSI system failed to meet the required SO3 emission standards, sound-level requirements,

and injection-rate requirements. It claims ADA did not comply with the contract’s warranty

requirements and ignored requests for compensation (Id.). Again, these facts, if true, survive the

liberal 12(b)(6) standard for dismissal for failure to state a claim.

       Big Rivers’ third claim is for breach of covenant of good faith and fair dealing (Id. at 2034).

Every contract includes an implied covenant of good faith and fair dealing. Allis-Chambers Corp.

v. Lueck, 471 U.S. 202 (citing Restatement (Second) of Contracts § 205 (1981)). The covenant

can be violated by “evasion of the spirit of the bargain, lack of diligence and slacking off, willful

rendering of imperfect performance, abuse of a power to specify terms, and interference with or

failure to cooperate in the other party’s performance.” Restatement (Second) of Contracts § 205,

cmt. d. Big Rivers accuses ADA of breaching the covenant by “walk[ing] away from the project

and refus[ing] to communicate with Big Rivers regarding the DSI system.” Big Rivers further

alleges that ADA sued in bad faith after it exercised its contractual right to draw on the letter of

credit. These facts on their face are enough to survive a 12(b)(6) motion for dismissal.
         Big Rivers fourth and final claim is for a declaration of rights regarding attorney’s fees

(DN 70-1 PageID # 2035-36). Big Rivers alleges that the contract contains an Attorney’s Fees

provision that entitles it to recovery of fees from ADA in the event the contract is breached (Id. at

2035). Big Rivers argues the Attorney’s Fees provision was triggered when ADA sued Big Rivers

for breach of contract and fraud forcing it to incur expenses in defense. It also seeks to recover

expenses incurred enforcing its own contractual rights stemming from ADA’s alleged breach of

contract. Again, these claims present a sufficient factual basis to survive a 12(b)(6) motion.

         ADA relies on this Court’s prospective acceptance of their motion for summary judgment

as reason to reject Big Rivers proposed counterclaim. This argument misses the mark. The

relevant standard for futility is that of a 12(b)(6) motion to dismiss for failure to state a claim. Big

Rivers’ counterclaim presents a sufficient factual basis to survive that lenient standard and its

motion was filed in a timely manner.

                                                Order

         IT IS HEREBY ORDERED that Big Rivers’ motion for leave to file a counterclaim (DN

70) is hereby GRANTED. Pursuant to this order, the Clerk of the Court is directed to file the

proposed counterclaim at DN 70-1.




January 18, 2019




Copies:            Counsel
